IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON                FILED
                         MAY SESSION, 1997            October 1, 1997

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk

ANTHONY DEWAYNE PARKER,         )   C.C.A. NO. 02C01-9605-CR-00146
                                )
           Appe llant,          )
                                )   SHELBY COUNTY
                                )
V.                              )
                                )   HON. JOSEPH B. DAILEY, JUDGE
STATE OF TE NNE SSE E,          )
                                )
           Appellee.            )   (POST-C ONVIC TION)




FOR THE APPELLANT:              FOR THE APPELLEE:

ANTHONY DEWAYNE PARKER          JOHN KNOX WALKUP
Reg. #13620-076                 Attorney General & Reporter
F.C.I., M emp his
P.O. Box 34550
Memphis, TN 38103               M. ALLISON THOMPSON
                                Assistant Attorney General
                                425 Fifth Avenue North
                                2nd Floor, Cordell Hull Building
                                Nashville, TN 37243

                                JOH N W. P IERO TTI
                                District Attorney General

                                JAME S MO RTO N LAM MEY , JR.
                                Assistant District Attorney General
                                201 Poplar Avenue, Suite 301
                                Memphis, TN 38103-1947



OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE

                          OPINION
          The Petitioner, Anthony Dewayne Parker, appeals the order of the Shelby

Coun ty Criminal Court dismissing his pro se petition for p ost-con viction relief.

In this appe al, Petitioner raises numerous issues which can collectively be

summarized as challenging the trial court’s ruling that the petition for post-

conviction relief is time-barred. The Petitioner’s primary argument is that the

Post- Con viction Procedure Act th at bec ame effective May 1 0, 199 5, gives him

a new o ne-ye ar time period in which to file a Petition for Post-C onviction R elief.

After a review of the record, we affirm the lower court’s denial of post-conviction

relief.



          Petitioner pled guilty and was convicted of the following offenses on the

following dates : Shoo ting a M issile Calculated to Produce Bodily Harm or Death,

convicted on March 6, 1986; Ro bbery with a Deadly Weapon, convicted on

August 7, 1989; Unlawful Possession of a Sawed-Off Shotgun, convicted on

August 7, 1989 ; Assau lt with Intent to Commit Robbery with a Deadly Weapon,

convicted on August 7, 1989; and Assault to Murder in the First Degree,

convicted on August 7, 1989. On March 5, 1996, Petitioner filed a Petition for

Post-Conviction Relief an d Certiora ri on Direc t Review . The trial court

subs eque ntly dismissed the petition as being barred by the three-year statute of

limitations.



          The record supports the trial court’s finding that the petition is time- barred.

In July 1986, the Tennessee Legislature enacted a three-year statute of

limitations on post-conviction petitions. Tenn. Code Ann. § 40-30-102 (repealed

1995); see also Passa rella v. State , 891 S.W.2d 619, 624 (Ten n. Crim. App .),

                                             -2-
perm. to appeal denied, (Tenn. Nov. 28, 1994). Petitioner’s convictions and

sentences were e ffective o n Mar ch 6, 1 986 a nd Au gust 7 , 1989 , and h e did not

appeal any of the convictions. Under the 1986 statute, Petitioner had 3 years

from July 1, 198 6, to file a cognizable claim for post-conviction relief of the 1986

conviction. Tenn. Code Ann. § 40-30-102 (repealed 1995). Furthermore, since

Petitioner did not appeal the 1989 convictions, he had three years from August

7, 1989 to petition for pos t-conviction relief. See Wa rren v. State , 833 S.W.2d

101, 102 (Tenn. Crim. App. 1992). The three-year period ended on August 7,

1992.    Petitioner did not file his petition for both the 1986 and 1989 convictions

until March 5, 1996, well past the three-year statute of limitations. Thus, the

Petitioner is barred from seeking post-conviction relief for the 1986 and 1989

convictions.



        Petitioner argues that the new Post-Con viction Procedu re Act, effective

May 10, 1995, grants an additional one-year period, until May 10, 1996, for him

to file a post-co nviction pe tition. Howeve r, in Arnold C arter v. State , our supreme

court held: “petitioners for whom the statute of limitations expired prior to the

effective date of the new Ac t, i.e., May 10, 199 5, do not have an additional year

in which to file petitions for post-conviction relief.” ____ S.W.2d _____, No. 03-S-

01-961 2-CR -00117 , slip op. at 2 (T enn., at K noxville, Se pt. 8, 1997 ).



        According ly, we affirm the judgment of the trial court and hold that the

Petition er’s petition for post-conviction relief is time- barre d by the applic able

three-yea r statute of lim itations.



                                       ____________________________________

                                            -3-
                         THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
GARY R. WA DE, Judge


___________________________________
JOHN H. PEAY, Judge




                              -4-